Title: John Adams to Thomas Jefferson, 27 May 1819
From: Adams, John
To: Jefferson, Thomas


          
            Dear Sir
            Quincy May 27th 1819.
          
          I have transmitted your  letter to Samuel Adams Welles Esqr in Boston as you desire
          This gentleman is a singular character he is I beleive the only surviving male of his Grandfather the late govenor of Massachusetts Samuel Adams who never had but two children a son and a daughter; his son who bore his name died early a surgeon in the army of the Revolution without issue; his daughter married a Mr Welles and her only son as I beleive is your correspondent Samuel Adams Welles; he is now virtuously amiably and Laudably employed in collecting memorials of his grandfather, in which I heartily wish him success; his grandfathers character however will never be accurately known to posterity as it never was sufficiently known to its own age: his merit in the Revolution if there was any merit in it was and is beyond all calculation. I know but one superior to it and that  was James Otis, As your correspondent is the only representitive of him I feel a strong interest in this his favour; he was bred a merchant has tall talents industry a taste for letters and a farr fair unspotted and irreproachable character I wish you would speak a good word for him to Mr Munroe I beleive him well qualified to be a commissioner under the Spanish treaty to  Adjust the American claims for spoliations on our commerce and I beleive the appointment would be more popular in Massachusetts than any other that could be named except among the old tory refugees and their rancorous disciples
          
            I am dear Sir Your friend and humble Servant
            John Adams
          
        